Title: From John Adams to the President of Congress, No. 23, 23 March 1780
From: Adams, John
To: Huntington, Samuel,President of Congress


     
      Sir
      Paris Hotel de Valois Ruë de Richelieu March 23d. 1780
     
     I have the Honor to inclose the English Papers of the eleventh thirteenth and fourteenth of March. The Courier de L’Europe and the Hague, Leiden and Amsterdam Gazettes.
     We are in hourly Expectation of great News from Holland, Ireland, England, Spain, and above all from America and the West Indies. I have not a Letter from America, since I left it, except one from my Family of the tenth of December; and indeed, although several Vessels have arrived, I can hear of no Letters or News.
     By the English Papers Congress will percieve the violent Fermentation in England, which has arisen to such an Height, as to produce a Congress in Fact, and it will soon be so in Name. The Proceedings in the House of Commons on the fourteenth, which were terminated by a Resolution of the Committee of the whole House, to abolish the Board of Trade and Plantations, carried against the Ministry after a very long and warm Debate by a Majority of Eight Voices, is not only the most extraordinary Vote which has passed in the present Reign, but it leads to very extensive Consequences.
     I believe it is very true, that this Board has been the true Cause of the Quarrel of Great Britain against the Colonies, and therefore may be considered as a natural Object of national Resentment; but a Resentment of this kind alone, would not probably have produced this Effect.
     Whether it is the near Approach of an Election, that has intimidated the Members of the House of Commons; or whether the Committees, Petitions, Associations and Congress have alarmed them; or whether the Nation is convinced that America is indeed lost forever, and consequently that the Board will in future be useless, I dont know.
     Be this as it may, the English Nation, and even the Irish and Scotch Nations—all parts of the World will draw this Inference from it, that even in the Opinion of the House of Commons America is lost. The free and virtuous Citizens of America, and even the slavish and vicious, if there are any still remaining of this Character, under the Denomination of Tories, must be convinced by this Vote, passed in the Heyday of their Joy for the Sucesses of Admiral Rodney’s Fleet, that the House of Commons despair of ever regaining America. The Nations, subject to the House of Bourbon, cannot fail to put the same Interpretation upon this Transaction. Holland, and all the Northern Powers, with the Empress of Russia at their Head, who are all greatly irritated against England for their late Violences against the innocent Commerce of Neutral Powers, will draw the same Consequences. The Politicians of Great Britain are too enlightened in the History of Nations, and the Rise and Progress of Causes and Effects in the political World, not to see that all these Bodies of People will, in Consequence of this Vote, consider the Colonies as given up for lost by the House of Commons; and they are too well instructed not to know the important Consequences that follow, from having such points as these, thus settled among the Nations. I cannot therefore but consider this Vote, and the other respecting the Secretary of State for the American Department, which arose almost to a Ballance as a most important Declaration of the Sense of the Nation.
     The first probable Consequence of it, will be one further Attempt, by offering some specious Terms, which they know we cannot in Justice, in Honor, in Conscience accept, to deceive seduce and divide America, throw all into Confusion there, and by this Means gain an Opportunity to govern.
     There is nothing more astonishing than the Inconsistencies of the Patriots in England. Those, who are most violent against the Ministry, are not for making Peace with France and Spain, but they wish to allure America into a seperate Peace, and persuade her to join them against the House of Bourbon. One would think it impossible, that one Man of Sense in the World could seriously believe, that we could thus basely violate our Faith, thus unreasonably quarrel with our best Friends, thus madly attach ourselves to our bitterest Enemies. But thus it is.
     Sir George Saville threw out in the House, that he wished to carry home to his Constituents the News of an Accommodation with America, and Mr David Hartley has given Notice of his Intention to make a Motion relative to Us. But I confess I have no Expectations. Mr Hartley’s Motions and Speeches have never made any great Fortune in the House, nor been much attended to; from whence I conclude, if the present great Leaders of Opposition in the House, were seriously disposed to do any thing towards a Pacification, which we could attend to, they would not suffer Mr. Hartley to have the Honor of making the Motion.
     The Heads of many People run upon a Truce with America, and Mr. Hartley’s Motion may tend this Way: but a Truce with America cannot be made without a Peace with France and Spain; and would America accept of such a Truce? Give Great Britain time to encroach and fortify upon all our Frontiers? To send Emissaries into the States and sow the Seeds of Discord? To rise out of her present exhausted and ruined Condition? Suffer France and Spain to relax? Wait for Alterations by the Deaths of Princes, or the Changes in the Characters of Princes or Ministers in the System of Europe? I ask these Questions, that Congress may give me Instructions if they think necessary. At present I dont believe that my Powers are sufficient to agree to a Truce, if it was proposed; nor do I believe it would be for our Interest or Safety to agree to it, if I had. I dont mean however to give any decided Opinion upon such a great Question, in this hasty Letter. I am open to Conviction, and shall obey the Instructions of Congress with the most perfect Respect.
     
      I have the Honor to be, with the Greatest Respect & Esteem, Sir, your most obedient, and most humble Servant,
      John Adams
     
    